IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED

ROBERT FENN,

             Appellant,

 v.                                                Case No. 5D15-2389

U.S. BANK, NATIONAL
ASSOCIATION, ETC.,

             Appellee.

________________________________/

Opinion filed March 1, 2016

 Appeal from the Circuit Court
 for Orange County,
 John Marshall Kest, Judge.

 Robert Fenn, Winter Garden, pro se.

 Heidi J. Bassett, of Robertson, Anschutz &
 Schneid, P.L., Boca Raton, for Appellee.


PER CURIAM.



      AFFIRMED. See Fla. R. App. P. 9.315(a).




COHEN, LAMBERT, and EDWARDS, J.J., concur.